 



Exhibit 10.3
FIRST AMENDMENT AND WAIVER TO
LOAN AND SECURITY AGREEMENT
     This First Amendment and Waiver to Loan and Security Agreement (the “First
Amendment and Waiver”) is made as of the 4th day of April, 2007 by and among
EDDIE BAUER, INC., a corporation organized under the laws of the State of
Delaware, having a place of business at 15010 NE 36th Street, Redmond,
Washington 98052 (the “Borrower”);
The GUARANTORS party hereto (together with the Borrower, individually, a “Loan
Party” and collectively, the “Loan Parties”);
the LENDERS party hereto;
BANK OF AMERICA, N.A., as Agent for the Lenders, having a place of business at
100 Federal Street, 9th Floor, Boston, Massachusetts 02110;
BANK OF AMERICA, N.A. and THE CIT GROUP/BUSINESS CREDIT, INC., as Co-Syndication
Agents; and
GENERAL ELECTRIC CAPITAL CORPORATION, as Documentation Agent;
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.
WITNESSETH
     WHEREAS, the Loan Parties, the Agent, the Lenders, the Co-Syndication
Agents, and the Documentation Agent have entered into a Loan and Security
Agreement dated as of June 21, 2005 (as amended and in effect, the “Loan
Agreement”); and
     WHEREAS, Holdings has advised the Agent and the Lenders that it intends to
issue certain Convertible Senior Notes due 2014 in the face amount of
$75,000,000, which notes shall be guaranteed by the other Loan Parties and the
proceeds of which will be primarily used to repay a portion of the Term Debt;
and
     WHEREAS, Holdings has further advised the Agent and the Lenders that,
reasonably contemporaneously with the issuance of the Convertible Senior Notes
described above, it and the Borrower intend to enter into an Amended and
Restated Term Loan Agreement with, among others, JPMorgan Chase Bank, N.A., as
administrative agent; and
     WHEREAS, in order to facilitate the issuance of the Convertible Senior
Notes and the amendment of, and prepayment of a portion of, the Term Debt, and
for certain other purposes as set forth herein, the Loan Parties have requested
that certain provisions of the Loan Agreement be amended as set forth herein;
and

1



--------------------------------------------------------------------------------



 



     WHEREAS, the Borrower has requested that the Agent and the Majority Lenders
confirm the waiver on the terms and conditions set forth herein, of certain
Events of Default which have arisen under the Loan Agreement and which were
previously temporarily waived by the Lenders, all as more fully set forth
herein.
     NOW THEREFORE, it is hereby agreed as follows:

1.   Definitions. All capitalized terms used herein and not otherwise defined
shall have the same meaning herein as in the Loan Agreement.   2.   Amendments
to Article 1 of the Loan Agreement. The provisions of Section 1.1 of the Loan
Agreement are hereby amended as follows:

  a.   Clause (i) of the definition of “Permitted Liens” is hereby deleted in
its entirety and the following substituted in its stead:         “(i) Liens
securing Term Debt permitted pursuant to Section 9.11(e) hereof and Guaranties
thereof permitted pursuant to Section 9.10(i) hereof, provided that the holder
of such Term Debt shall have entered into the Intercreditor Agreement;”     b.  
The definition of “Term Debt” is hereby deleted in its entirety and the
following substituted in its stead:         “Term Debt” means the Debt due or to
become due under a certain Term Loan Agreement dated as of June 21, 2005 among
JPMorgan Chase Bank, N.A., as administrative agent, the lenders party thereto,
the Borrower, and Holdings, together with all other documents relating thereto,
including, without limitation, a certain Guarantee and Collateral Agreement
dated as of June 21, 2005 (as each may be amended, modified, supplemented,
extended, restated, renewed or replaced from time to time in accordance with the
terms hereof and the Intercreditor Agreement, including, without limitation,
pursuant to that certain Amended and Restated Term Loan Agreement dated as of
April 4, 2007).     c.   The following new definitions are hereby added to the
Loan Agreement in appropriate alphabetical order:         “Convertible Notes
Documents”: the Convertible Note Indenture, the Convertible Notes issued
thereunder and any other documentation executed in connection therewith, as in
effect on the First Amendment Effective Date, together with any amendments and
supplements thereto permitted under Section 9.12(b) hereof.         “Convertible
Note Indenture”: the Indenture dated as of April 4, 2007 among Holdings, the
subsidiary guarantors party thereto and the trustee therefor, as in

2



--------------------------------------------------------------------------------



 



      effect on the First Amendment Effective Date, together with any amendments
and supplements thereto permitted under Section 9.12(b) hereof.        
“Convertible Notes”: the convertible notes issued by Holdings pursuant to the
Convertible Note Indenture.         “First Amendment Effective Date”: April 4,
2007.

3.   Amendments to Article 9 of the Loan Agreement. The provisions of Article 9
of the Loan Agreement are hereby amended as follows:

  a.   Section 9.8 of the Loan Agreement is hereby amended by deleting the word
“and” at the end of clause (f) and adding the word “and” at the end of clause
(g) and adding the following clause (h) at the end thereof:         “(h) a
liquidating distribution by Spiegel Credit Card Master Note Trust (the “Note
Trust”) to SAC of all of the assets of the Note Trust (the “Note Trust
Receivables”); (ii) the sale, transfer or assignment by the Note Trust or SAC,
as the case may be, of the Note Trust Receivables or any interest therein, or
the sale by Holdings of SAC to a third party purchaser in an arm’s length
transaction; (iii) the dissolution or liquidation of the Note Trust and/or SAC,
as the case may be, following such sale, or the merger of SAC into or with
Holdings or any of its Subsidiaries; and (iv) the execution and delivery by the
Note Trust and/or SAC of any and all consents, certificates, guaranties,
indemnities or other agreements deemed necessary or desirable to accomplish the
activities set forth in (i), (ii) and (iii) above.”     b.   Section 9.9 of the
Loan Agreement is hereby amended by adding the words “(other than the conversion
of the Convertible Notes into common stock of Holdings)” immediately after the
words “capital structure” in clause (ii) thereof.     c.   Section 9.10 of the
Loan Agreement is hereby amended by adding “and the Convertible Notes” at the
end of clause (i) thereof.     d.   Section 9.11 of the Loan Agreement is hereby
amended by deleting the word “and” at the end of clause (i) thereof, relettering
clause (j) as clause (k) and adding the following new clause (j) thereto:      
  (j) Debt consisting of the Convertible Notes; and     e.   Section 9.12 of the
Loan Agreement is hereby deleted in its entirety and the following is
substituted in its stead:         “9.12 Prepayment; Amendment of Convertible
Notes.

3



--------------------------------------------------------------------------------



 



     (a) Such Loan Party shall not, and shall not suffer or permit any of its
Subsidiaries to, voluntarily prepay, acquire or defease any Debt except (i) the
Obligations in accordance with the terms of this Agreement, (ii) payment of the
Plan Note solely from proceeds, if any, paid to Holdings from the collection of
the pre-petition securitization trusts in which Holdings’ Subsidiaries, SAC and
FSAC, hold an interest, (iii) extinguishment of any of the Convertible Notes
pursuant to a conversion of such Convertible Notes to common stock of Holdings
as set forth in the Convertible Notes Documents, (iv) cash payments in lieu of,
or in combination with, the issuance of common stock of Holdings upon the
requested conversion of the Convertible Notes of any holder thereof to common
stock of Holdings, (v) prepayment of the Term Debt in an amount not to exceed
$75,000,000 on the First Amendment Effective Date, (vi) prepayment of the Term
Debt and the Convertible Notes and payment in an amount not to exceed
$15,000,000 during the term of this Agreement for the prepayment of Debt other
than the Term Debt and other than the Convertible Notes, provided, however, that
in any case under clauses (iv) or (vi) hereof, after giving effect to such
payment, (A) no Default or Event of Default shall then exist, (B) Combined
Availability is not less than $50,000,000, and (C) such Loan Party demonstrates
that it is Solvent to the reasonable satisfaction of the Agent, (vii) any
refinancings of the Term Debt permitted under, and in accordance with, the
Intercreditor Agreement, including, without limitation, the refinancing thereof
pursuant to the Amended and Restated Term Loan Agreement dated as of April 4,
2007; and (viii) refinancings of the Convertible Notes permitted under
subsection (b) below.
     (b) Such Loan Party shall not amend, supplement or modify the Convertible
Notes Documents if such amendment, supplement or modification (which for
purposes hereof shall include any restatement, refinancing or refunding of the
Convertible Notes) would (i) shorten the fixed maturity thereof or increase the
aggregate principal amount thereof, or increase the rate or shorten the time of
payment of interest on, or increase the amount or shorten the time of payment of
any principal or premium payable, at a date fixed for prepayment or by
acceleration or otherwise prior to maturity thereof; (ii) relate to any material
affirmative or negative covenant or any event of default or remedy thereunder
and the effect of which is to subject Holdings, or any of its Subsidiaries, to
provisions that are materially more onerous or more restrictive; or
(iii) otherwise adversely affect the interests of the Lenders hereunder in any
material respect.

4.   Amendment to Article 15 of the Loan Agreement. Section 15.7 of the Loan
Agreement is hereby amended by deleting the notice address of the Agent and
substituting the following in its stead:

4



--------------------------------------------------------------------------------



 



Bank of America, N.A.
100 Federal Street, 9th Floor
Boston, Massachusetts 02110
Attention: Mr. Peter Foley
Telecopy No.: (617) 434-4339

5.   Amendments to Schedules. The Schedules to the Loan Agreement are hereby
deleted in their entirety and the Schedules in the form annexed hereto
substituted in their stead.   6.   Waiver. The Agent and the Majority Lenders
have previously delivered to the Borrower a certain waiver dated as of March 28,
2007 (the “March, 2007 Waiver”) with respect to certain Events of Default
arising by reason of the Borrower’s failure to deliver an unqualified opinion
from Holdings’ independent certified public accountants for the Fiscal Year
ending December 30, 2006 in connection with the annual audited financial
statements required pursuant to Section 7.2(a) of the Loan Agreement. Such
waiver provided, by its terms, that it would terminate if the “Default” under
the Term Debt became an “Event of Default” thereunder. Upon satisfaction of the
conditions precedent to the effectiveness of this First Amendment and Waiver,
the Agent and the Lenders constituting the Majority Lenders hereby confirm the
waiver of the Events of Default specified in the March 2007 Waiver, subject to
the terms thereof, and agree that the condition number 2 specified therein shall
no longer have any force or effect.   7.   Conditions to Effectiveness. This
First Amendment and Waiver shall not be effective until each of the following
conditions precedent have been fulfilled to the reasonable satisfaction of the
Agent:

  a.   This First Amendment and Waiver shall have been duly executed and
delivered by the Loan Parties, the Agent and the Majority Lenders. The Agent
shall have received a fully executed copy hereof and of each other document
required hereunder.     b.   All action on the part of the Loan Parties
necessary for the valid execution, delivery and performance by the Loan Parties
of this First Amendment and Waiver shall have been duly and effectively taken.
The Agent shall have received from the Loan Parties true copies of the
resolutions authorizing the transactions described herein, each certified by
their secretary or other appropriate officer to be true and complete.     c.  
The Amended and Restated Term Loan Agreement (in form reasonably satisfactory to
the Agent) shall have been executed by the parties thereto and shall be in full
force and effect. All “Defaults” or “Events of Default” with respect to the Term
Debt as of the effective date of this First Amendment and Waiver shall have been
waived by the term lenders.

5



--------------------------------------------------------------------------------



 



  d.   The Agent and the agent for the Term Debt shall have entered into a
confirmation to the Intercreditor Agreement on terms reasonably satisfactory to
the Agent.     e.   The Convertible Notes Documents (in form reasonably
satisfactory to the Agent) shall have been executed by the parties thereto and
shall be in full force and effect.     f.   The Loan Parties shall have paid the
Agent all amounts due under the Amendment Fee Letter of even date herewith.    
g.   The Loan Parties shall have reimbursed the Agent for all expenses incurred
in connection herewith, including, without limitation, reasonable attorneys’
fees.     h.   After giving effect to this First Amendment and Waiver, no
Default or Event of Default shall have occurred and be continuing.     i.   The
Loan Parties shall have provided such additional instruments and documents, as
the Agent and its counsel may have reasonably requested.

8.   Miscellaneous.

  a.   Except as provided herein, all terms and conditions of the Loan Agreement
and the other Loan Documents remain in full force and effect. After giving
effect to this First Amendment and Waiver, each Loan Party hereby ratifies,
confirms, and reaffirms all of the representations, warranties and covenants
contained in the Loan Agreement and the other Loan Documents.     b.   This
First Amendment and Waiver may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered,
shall be an original, and all of which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page hereto by telecopy shall
be effective as delivery of a manually executed counterpart hereof.     c.  
This First Amendment and Waiver expresses the entire understanding of the
parties with respect to the matters set forth herein and supersedes all prior
discussions or negotiations hereon. Any determination that any provision of this
First Amendment and Waiver or any application hereof is invalid, illegal or
unenforceable in any respect and in any instance shall not effect the validity,
legality, or enforceability of such provision in any other instance, or the
validity, legality or enforceability of any other provisions of this First
Amendment and Waiver. Nothing contained herein shall be deemed to constitute a
waiver of any other Events of Default now existing or hereafter arising under
the Loan Agreement.

6



--------------------------------------------------------------------------------



 



  d.   THIS FIRST AMENDMENT AND WAIVER SHALL BE INTERPRETED AND THE RIGHTS AND
LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE INTERNAL
LAWS (AS OPPOSED TO THE CONFLICT OF LAWS PROVISIONS PROVIDED THAT PERFECTION
ISSUES WITH RESPECT TO ARTICLE 9 OF THE UCC MAY GIVE EFFECT TO APPLICABLE CHOICE
OR CONFLICT OF LAW RULES SET FORTH IN ARTICLE 9 OF THE UCC) OF THE STATE OF NEW
YORK.

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this First
Amendment and Waiver to be executed and their seals to be hereto affixed as the
date first above written.

                      “BORROWER”    
 
                    EDDIE BAUER, INC.    
 
               
 
  By   /s/ David Taylor                           Name:   David Taylor    
 
                    Title:   Interim Chief Financial Officer    
 
       
 
   
 
                    “GUARANTORS”    
 
                    EDDIE BAUER HOLDINGS, INC.    
 
               
 
  By   /s/ David Taylor                           Name:   David Taylor    
 
                    Title:   Interim Chief Financial Officer    
 
       
 
   
 
                    EDDIE BAUER SERVICES, LLC    
 
               
 
  By   /s/ David Taylor                           Name:   David Taylor    
 
                    Title:   Interim Chief Financial Officer    
 
       
 
   
 
                    EDDIE BAUER FULFILLMENT
SERVICES, INC.    
 
               
 
  By   /s/ David Taylor                           Name:   David Taylor    
 
                    Title:   Interim Chief Financial Officer    
 
       
 
   
 
                    EDDIE BAUER INFORMATION
TECHNOLOGY, LLC    
 
               
 
  By   /s/ David Taylor                           Name:   David Taylor    
 
                    Title:   Interim Chief Financial Officer    
 
       
 
   

8



--------------------------------------------------------------------------------



 



                      “AGENT”    
 
                    BANK OF AMERICA, N.A. as the Agent    
 
               
 
  By                               Name:             Title:        
 
                    “LENDERS”    
 
                    BANK OF AMERICA, N.A., as a Lender    
 
  By                               Name:             Title:        
 
                    GENERAL ELECTRIC CAPITAL
CORPORATION., as a Lender    
 
               
 
  By                               Name:             Title:        
 
                    THE CIT GROUP/BUSINESS CREDIT,
INC., as a Lender    
 
               
 
  By                               Name:             Title:        

9